UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 FAWZI KHALID A.F. AL ODAH, et al.,

         Petitioners,

         v.
                                                            Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

         Respondents.


                                    SCHEDULING ORDER
                                       (April 14, 2009)

       On April 7, 2009, the Court ordered the parties to submit a Joint Status Report with a

proposed schedule to brief various motions in anticipation of Petitioners’ merits hearings. On

April 10, 2009, the parties submitted a Joint Status Report with two proposed schedules and an

explanation that they could not agree on one schedule. Having reviewed the Joint Status Report,

the Court finds that Petitioners’ proposed schedule is entirely unreasonable. Not only does their

schedule fail to allow enough time for the parties to brief the approximately eight proposed pre-

hearing motions, but it leaves the Court with less than one day to review oppositions prior to the

Status Hearing scheduled for May 5, 2009 (and, quite obviously, leaves no time for Petitioners to

file replies). In addition, Petitioners expressly contemplate the filing of a second round of

motions after Respondents submit their pre-hearing materials on April 24, 2009 – a date that

Petitioners did not previously oppose – which would leave insufficient time for Respondents to

even file oppositions prior to the Court’s Status Hearing and would create an inefficient second
round of briefing.1

       Nevertheless, the Court is cognizant of the need to proceed with these cases as quickly

and efficiently as possible. See Boumediene v. Bush, 128 S. Ct. 2229, 2275 (“[t]he detainees in

these cases are entitled to a prompt habeas corpus hearing”). The Court finds that Respondents’

proposed schedule, while more realistic than Petitioners’ proposal, needlessly delays the filing of

motions – particularly because Petitioners and not Respondents contemplate filing the bulk of the

motions. The Court shall therefore set a schedule for one round of motions briefing that takes

into account both of the parties’ proposals, as well as the need to move these cases along

promptly but appropriately.

       Accordingly, it is, this 14th day of April, 2009, hereby

       ORDERED that the parties shall file all Motions in Limine2 and the Legal Motions

described in their April 10, 2009 Joint Status Report no later than May 4, 2009, with Oppositions

due no later than May 15, 2009, and Replies, if any, due no later than May 22, 2009; it is further

       ORDERED that Petitioners shall respond to Respondents’ Memorandum Regarding the

Government’s Detention Authority Relative to Detainees Held at Guantanamo Bay no later than

April 27, 2009, with a Reply due no later than May 4, 2009; it is further

       ORDERED that the parties shall exchange proposed stipulations no later than May 25,

2009, shall respond to each other’s proposed stipulations no later than May 29, 2009, and shall

file a Joint Status Report with the Court indicating what stipulations have been reached, if any,



       1
        The Court notes that Petitioners also propose the filing of a Motion for Judgment on the
Pleadings, which the Court shall address by separate Order.
       2
           These Motions should include any that are based on the parties’ pre-hearing materials.

                                                  2
no later than June 5, 2009; and it is further

       ORDERED that the Court’s May 5, 2009 Status Hearing is VACATED. The Court shall

set a new date for the Status Hearing after reviewing the briefing associated with the parties’

Motions, in all likelihood in early June.

       SO ORDERED.

Date: April 14, 2009

                                                        /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 3